{¶ 57} I agree with the majority's resolution of Lindsay's first and second assignments of error, but write separately because I would also affirm the trial court's judgment with respect to her claim for breach of contract. The majority concludes that there is a dispute of fact regarding whether Lindsay received a thirty-day notice of termination. I disagree. It is clear that per the contract, a one-year notice of termination was given in April 2006. Lindsay was also informed that the notice period could be reduced to thirty days if her performance did not demonstrate marked improvement. On this point, Lisa Aurilio's testimony does not create an issue of fact that is genuine. There is no evidence that Lindsay's performance improved between April 2, 2006, and May 6, 2006, and, in fact, there are indications that her performance deteriorated.
 {¶ 58} I would affirm the judgment of the trial court in its entirety, and I respectfully dissent. *Page 1